       Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 1 of 46



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   LARA HADDAD
     Deputy Attorney General
 4   State Bar No. 319630
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6250
 6    Fax: (916) 731-2124
      E-mail: Lara.Haddad@doj.ca.gov
 7   Attorneys for Governor Gavin Newsom and
     Secretary of State Alex Padilla, in their Official
 8   Capacities

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12

13
     DONALD BLANKENSHIP and DENISE                            Case No. 3:20-cv-04479-RS
14   PURSCHE,
                                                       DECLARATION OF LARA HADDAD IN
15                                         Plaintiffs, SUPPORT OF STATE DEFENDANTS’
                                                       OPPOSITION TO PLAINTIFFS’
16                    v.                               MOTION FOR A TEMPORARY
                                                       RESTRAINING ORDER AND/OR
17                                                     PRELIMINARY INJUNCTION
     GAVIN NEWSOM, in his official capacity as
18   Governor of California, and ALEX PADILLA,
     in his official capacity as Secretary of State
19   of California,

20                                        Defendants.

21

22

23

24

25

26

27

28
                                                          1
                                                   Decl. Lara Haddad ISO State Defendants’ Opp. (3:20-cv-04479)
       Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 2 of 46



 1                                DECLARATION OF LARA HADDAD

 2         I, Lara Haddad, declare:

 3         1.    I am a Deputy Attorney General with the California Department of Justice and serve

 4   as counsel to Defendant Gavin Newsom, in his official capacity as Governor of California, and

 5   Defendant Alex Padilla, in his official capacity as California Secretary of State, in the above-

 6   captioned matter.

 7         2.    I make this declaration in support of Defendant’s Opposition to Plaintiffs’ Motion for

 8   Temporary Restraining Order and/or Preliminary Injunction.

 9         3.    Except as otherwise stated, I have personal knowledge of the facts set forth in this

10   declaration, and if called upon as a witness I could testify competently as to those facts.

11         4.    Attached hereto as Exhibit 1 is a true and correct copy of the Governor’s

12   Proclamation declaring a State of Emergency, issued on March 4, 2020. The proclamation is also

13   available at https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-

14   Proclamation.pdf (last visited July 10, 2020).

15         5.    Attached hereto as Exhibit 2 is a true and correct copy of the Governor’s Executive

16   Order N-33-20, issued on March 19, 2020. This executive order is also available at

17   https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (last visited July 10, 2020).

18         6.    Attached hereto as Exhibit 3 is a true and correct copy of the State Public Health

19   Officer’s Order issue don March 19, 2020. This order is also available at

20   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-

21   19/Health%20Order%203.19.2020.pdf (last visited July 10, 2020).

22         7.    Attached hereto as Exhibit 4 is a true and correct copy of the Advisory Memorandum

23   on Identification of Essential Critical Infrastructure Workers During COVID-19 Response, March

24   28, 2020.

25         8.    Attached hereto as Exhibit 5 is a true and correct copy of the list of “Essential Critical

26   Infrastructure Workers” designated by the State Public Health Officer on March 22, 2020.

27   Another Deputy Attorney General, Peter Chang, provided me with this list that he downloaded

28
                                                       2
                                                  Decl. Lara Haddad ISO State Defendants’ Opp. (3:20-cv-04479)
      Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 3 of 46



 1   from the link https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf, on April 28,

 2   2020.

 3           I declare under penalty of perjury that the foregoing is true and correct.

 4

 5           Executed on July 10, 2020.

 6                                                             s/ Lara Haddad________

 7                                                             Lara Haddad

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                                                    Decl. Lara Haddad ISO State Defendants’ Opp. (3:20-cv-04479)
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 4 of 46




   EXHIBIT 1
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 5 of 46
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 6 of 46
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 7 of 46
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 8 of 46
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 9 of 46
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 10 of 46




    EXHIBIT 2
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 11 of 46

                         EXECUTIVE DEPA RTMENT
                          STATE OF CALIFORNIA


                              EXECUTIVE ORDER N-33-20

      WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19; and

      WHEREAS in a short period of time, COVID-19 has rapidly spread
throughout California, necessitating updated and more stringent guidance from
federal, state, and local public health officials; and

       WHEREAS for the preservation of public health and safety throughout the
entire State of California, I find it necessary for all Californians to heed the State
public health directives from the Department of Public Health.

       NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
in accordance with the authority vested in me by the State Constitution and
statutes of the State of California, and in particular, Government Code sections
8567, 8627, and 8665 do hereby issue the following Order to become effective
immediately:

      IT IS HEREBY ORDERED THAT:

      1) To preserve the public health and safety, and to ensure the healthcare
         delivery system is capable of serving all, and prioritizing those at the
         highest risk and vulnerability, all residents are directed to immediately
         heed the current State public health directives, which I ordered the
         Department of Public Health to develop for the current statewide
         status of COVID-19. Those directives are consistent with the March 19,
         2020, Memorandum on Identification of Essential Critical Infrastructure
         Workers During COVID-19 Response, found at: https://covid19.ca.gov/.
         Those directives follow:

                   ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                March 19, 2020

          To protect public health, I as State Public Health Officer and Director
          of the California Department of Public Health order all individuals living
          in the State of California to stay home or at their place of residence
          except as needed to maintain continuity of operations of the federal
          critical infrastructure sectors, as outlined at
          https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.
          In addition, and in consultation with the Director of the Governor's
          Office of Emergency Services, I may designate additional sectors as
          critical in order to protect the health and well-being of all Californians.

           Pursuant to the authority under the Health and Safety Code 120125,
           120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
           order is to go into effect immediately and shall stay in effect until
           further notice.

           The federal government has identified 16 critical infrastructure sectors
           whose assets, systems, and networks, whether physical or virtual, are
           considered so vital to the United States that their incapacitation or
       Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 12 of 46



          destruction would have a debilitating effect on security, economic
          security, public health or safety, or any combination thereof. I order
          that Californians working in these 16 critical infrastructure sectors may
          continue their work because of the importance of these sectors to
          Californians' health and well-being.

          This Order is being issued to protect the public health of Californians.
          The California Department of Public Health looks to establish
          consistency across the state in order to ensure that we mitigate the
          impact of COVID-19. Our goal is simple, we want to bend the curve,
          and disrupt the spread of the virus.

          The supply chain must continue, and Californians must have access to
          such necessities as food, prescriptions, and health care. When people
          need to leave their homes or places of residence, whether to obtain
          or perform the functions above, or to otherwise facilitate authorized
          necessary activities, they should at all times practice social distancing.

      2) The healthcare delivery system shall prioritize services to serving those
         who are the sickest and shall prioritize resources, including personal
         protective equipment, for the providers providing direct care to them.

      3) The Office of Emergency Services is directed to take necessary steps to
         ensure compliance with this Order.

      4) This Order shall be enforceable pursuant to California law, including,
         but not limited to, Government Code section 8665.

        IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
filed in the Office of the Secretary of State and that widespread publicity and
notice be given of this Order.

      This Order is not intended to, and does not, create any rights or benefits,
substantive or procedural, enforceable at law or in equity, against the State of
California, its agencies, departments, entities, officers, employees, or any other
person.


                                      IN WITNESS WHEREOF I have
                                      hereunto set my hand and caused
                                      the Gre t Seal of the tote of
                                                           d his 19th day




                                      ATTEST:




                                      ALEX PADILLA
                                      Secretary of State
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 13 of 46




    EXHIBIT 3
     Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 14 of 46




                   ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                March 19, 2020

To protect public health, I as State Public Health Officer and Director of the
California Department of Public Health order all individuals living in the State of
California to stay home or at their place of residence except as needed to
maintain continuity of operations of the federal critical infrastructure sectors, as
outlined at https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.
In addition, and in consultation with the Director of the Governor's Office of
Emergency Services, I may designate additional sectors as critical in order to
protect the health and well-being of all Californians.

Pursuant to the authority under the Health and Safety Code 120125, 120140,
131080, 120130(c), 120135, 120145, 120175 and 120150, this order is to go into
effect immediately and shall stay in effect until further notice.

The federal government has identified 16 critical infrastructure sectors whose
assets, systems, and networks, whether physical or virtual, are considered so vital
to the United States that their incapacitation or destruction would have a
debilitating effect on security, economic security, public health or safety, or any
combination thereof. I order that Californians working in these 16 critical
infrastructure sectors may continue their work because of the importance of these
sectors to Californians' health and well-being.

This Order is being issued to protect the public health of Californians. The
California Department of Public Health looks to establish consistency across the
state in order to ensure that we mitigate the impact of COVID-19. Our goal is
simple, we want to bend the curve, and disrupt the spread of the virus.

The supply chain must continue, and Californians must have access to such
necessities as food, prescriptions, and health care. When people need to leave
their homes or places of residence, whether to obtain or perform the functions
above, or to otherwise facilitate authorized necessary activities, they should at all
times practice social distancing.

                                                              91 Jq/zo20
SONIA Y. ANGELL, MD, MPH                                  DATE
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 15 of 46




    EXHIBIT 4
         Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 16 of 46
                                                                                     U.S. Department of Homeland Security
                                                                                     Cybersecurity & Infrastructure Security Agency
                                                                                     Office of the Director
                                                                                      Washington, DC 20528




                                                                                               March 28, 2020


ADVISORY MEMORANDUM ON IDENTIFICATION OF ESSENTIAL CRITICAL
INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE


FROM:            Christopher C. Krebs
                 Director
                 Cybersecurity and Infrastructure Security Agency (CISA)



As the Nation comes together to slow the spread of COVID-19, on March 16th the
President issued updated Coronavirus Guidance for America that highlighted the
importance of the critical infrastructure workforce.

The Cybersecurity and Infrastructure Security Agency (CISA) executes the Secretary of
Homeland Security’s authorities to secure critical infrastructure. Consistent with these
authorities, CISA has developed, in collaboration with other federal agencies, State and
local governments, and the private sector, an “Essential Critical Infrastructure Workforce”
advisory list. This list is intended to help State, local, tribal and territorial officials as they work to
protect their communities, while ensuring continuity of functions critical to public health
and safety, as well as economic and national security. Decisions informed by this list
should also take into consideration additional public health considerations based on the
specific COVID-19-related concerns of particular jurisdictions.

This list is advisory in nature. It is not, nor should it be considered, a federal directive
or standard. Additionally, this advisory list is not intended to be the exclusive list of
critical infrastructure sectors, workers, and functions that should continue during
the COVID-19 response across all jurisdictions. Individual jurisdictions should add
or subtract essential workforce categories based on their own requirements and
discretion.

The advisory list identifies workers who conduct a range of operations and services that are
typically essential to continued critical infrastructure viability, including staffing
operations centers, maintaining and repairing critical infrastructure, operating call centers,
working construction, and performing operational functions, among others. It also
includes workers who support crucial supply chains and enable functions for critical
infrastructure. The industries they support represent, but are not limited to, medical and
healthcare, telecommunications, information technology systems, defense, food and
agriculture, transportation and logistics, energy, water and wastewater, law enforcement,
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 17 of 46




and public works.

State, local, tribal, and territorial governments are responsible for implementing and
executing response activities, including decisions about access and reentry, in their
communities, while the Federal Government is in a supporting role. Officials should use
their own judgment in issuing implementation directives and guidance. Similarly, while
adhering to relevant public health guidance, critical infrastructure owners and operators
are expected to use their own judgement on issues of the prioritization of business
processes and workforce allocation to best ensure continuity of the essential goods and
services they support. All decisions should appropriately balance public safety, the health
and safety of the workforce, and the continued delivery of essential critical infrastructure
services and functions. While this advisory list is meant to help public officials and
employers identify essential work functions, it allows for the reality that some workers
engaged in activity determined to be essential may be unable to perform those functions
because of health-related concerns.

CISA will continue to work with our partners in the critical infrastructure community to
update this advisory list if necessary as the Nation’s response to COVID-19 evolves.

Should you have questions about this list, please contact CISA at CISA.CAT@cisa.dhs.gov.

Attachment: “Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community
             and National Resilience in COVID-19 Response Version 2.0”
             Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 18 of 46




Guidance on the Essential Critical Infrastructure Workforce:
Ensuring Community and National Resilience in COVID-19
Response
Version 2.0 (March 28, 2020)

THE IMPORTANCE OF ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS
Functioning critical infrastructure is imperative during the response to the COVID-19 emergency for both public health
and safety as well as community well-being. Certain critical infrastructure industries have a special responsibility in these
times to continue operations.
This advisory guidance and accompanying list are intended to support state, local, tribal, territorial and industry partners
in identifying the critical infrastructure sectors and the essential workers needed to maintain the services and functions
Americans depend on daily and that need to be able to operate resiliently during the COVID-19 pandemic response.
This document gives advisory guidance on defining essential critical infrastructure workers. Promoting the ability of such
workers to continue to work during periods of community restriction, access management, social distancing, or closure
orders/directives is crucial to community resilience and continuity of essential functions.
CISA will continually solicit and accept feedback on the list and will evolve the list in response to stakeholder feedback.
We will also use our various stakeholder engagement mechanisms to work with partners on how they are using this list
and share those lessons learned and best practices broadly. Feedback can be sent to CISA.CAT@CISA.DHS.GOV.

CONSIDERATIONS FOR GOVERNMENT AND BUSINESS
This list was developed in consultation with federal agency partners, industry experts, and State and local officials, and
is based on several key principles:
    1. Response efforts to the COVID-19 pandemic are locally executed, state managed, and federally supported.
    2. Everyone should follow guidance from the CDC, as well as State and local government officials, regarding
       strategies to limit disease spread.
    3. Workers should be encouraged to work remotely when possible and focus on core business activities. In-
       person, non-mandatory activities should be delayed until the resumption of normal operations.
    4. When continuous remote work is not possible, businesses should enlist strategies to reduce the likelihood of
       spreading the disease. This includes, but is not necessarily limited to, separating staff by off-setting shift hours
       or days and/or social distancing. These steps can preserve the workforce and allow operations to continue.
    5. All organizations should implement their business continuity and pandemic plans or put plans in place if they
       do not exist. Delaying implementation is not advised and puts at risk the viability of the business and the




CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
              Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 19 of 46
                                                  Essential Critical Infrastructure Workforce



         health and safety of the employees.

    6. Reliance on technology and just-in-time supply chains means that certain workers must be able to access
       certain sites, facilities, and assets to ensure continuity of functions.

    7. Government employees, such as emergency managers, and the business community need to establish and
       maintain lines of communication.

    8. When government and businesses engage in discussions about essential critical infrastructure workers, they
       need to consider the implications of business operations beyond the jurisdiction where the asset or facility is
       located. Businesses can have sizeable economic and societal impacts as well as supply chain dependencies
       that are geographically distributed.

    9. Whenever possible, jurisdictions should align access and movement control policies related to critical
       infrastructure workers to lower the burden of workers crossing jurisdictional boundaries.

IDENTIFYING ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS
The following list of identified essential critical infrastructure workers is intended to be overly inclusive reflecting the
diversity of industries across the United States.




CONNECT WITH US                                                                        Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                           and-infrastructure-security-agency

                                                                                       @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                            Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 20 of 46
                                                Essential Critical Infrastructure Workforce



HEALTHCARE / PUBLIC HEALTH
   •   Workers who perform critical clinical research, development, and testing needed for COVID-19 response.
   •   Healthcare providers and Caregivers including physicians, dentists, psychologists, mid-level practitioners, nurses
       and assistants, infection control and quality assurance personnel, pharmacists, physical and occupational
       therapists and assistants, social workers, optometrists, speech pathologists, chiropractors, and diagnostic and
       therapeutic technicians and technologists.
   •   Hospital and laboratory personnel (including accounting, administrative, admitting and discharge, engineering,
       epidemiological, source plasma and blood donation, food service, housekeeping, medical records, information
       technology and operational technology, nutritionists, sanitarians, respiratory therapists, etc.).
   •   Workers in other medical and biomedical facilities (including Ambulatory Health and Surgical, Blood Banks,
       Clinics, Community Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease, Health
       Departments, Home Health care, Hospices, Hospitals, Long Term Care, Nursing Care Facilities, Organ
       Pharmacies, Procurement Organizations, Psychiatric Residential, Rural Health Clinics and Federally Qualified
       Health Centers, and retail facilities specializing in medical good and supplies).
   •   Manufacturer workers for health manufacturing (including biotechnology companies), materials and parts
       suppliers, logistics and warehouse operators, distributors of medical equipment (including those who test and
       repair), personal protective equipment (PPE), isolation barriers, medical gases, pharmaceuticals (including
       materials used in radioactive drugs), dietary supplements, blood and blood products, vaccines, testing materials,
       laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue and paper towel
       products.
   •   Public health / community health workers, including those who compile, model, analyze and communicate public
       health information.
   •   Blood and plasma donors and the employees of the organizations that operate and manage related activities.
   •   Workers who manage health plans, billing, and health information, who cannot practically work remotely.
   •   Workers who conduct community-based public health functions, conducting epidemiologic surveillance,
       compiling, analyzing and communicating public health information, who cannot practically work remotely.
   •   Workers performing information technology and cybersecurity functions at healthcare and public health facilities,
       who cannot practically work remotely.
   •   Workers performing security, incident management, and emergency operations functions at or on behalf of
       healthcare entities including healthcare coalitions, who cannot practically work remotely.
   •   Pharmacy employees necessary to maintain uninterrupted prescription filling.
   •   Workers performing mortuary funeral, cremation, burial, cemetery, and related services, including funeral homes,
       crematoriums, cemetery workers, and coffin makers.
   •   Workers who coordinate with other organizations to ensure the proper recovery, handling, identification,
       transportation, tracking, storage, and disposal of human remains and personal effects; certify cause of death;
       and facilitate access to mental/behavioral health services to the family members, responders, and survivors of
       an incident.




CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 21 of 46
                                                Essential Critical Infrastructure Workforce



LAW ENFORCEMENT, PUBLIC SAFETY, AND OTHER FIRST RESPONDERS
   •   Public, private, and voluntary personnel (front line and management) in emergency management, law
       enforcement, fire and rescue services, emergency medical services, and private security, to include public and
       private hazardous material responders, air medical service providers (pilots and supporting technicians),
       corrections, and search and rescue personnel.
   •   911 call center employees and Public Safety Answering Points who can’t perform their duties remotely.
   •   Fusion Center employees.
   •   Workers – including contracted vendors -- who maintain, manufacture, or supply equipment and services
       supporting law enforcement emergency service and response operations (to include electronic security and life
       safety security personnel).
   •   Workers supporting the manufacturing of safety equipment and uniforms for law enforcement, public safety
       personnel, and first responder.
   •   Workers supporting the operation of firearm or ammunition product manufacturers, retailers, importers,
       distributors, and shooting ranges.
   •   Public agency workers responding to abuse and neglect of children, elders, and dependent adults.
   •   Workers who support weather disaster / natural hazard mitigation and prevention activities.
   •   Security staff to maintain building access control and physical security measures.

FOOD AND AGRICULTURE
   •   Workers supporting groceries, pharmacies, convenience stores, and other retail (including unattended and
       vending) that sells human food, animal/pet food and pet supply, and beverage products, including retail
       customer support service and information technology support staff necessary for online orders, pickup and
       delivery.
   •   Restaurant carry-out and quick serve food operations, including dark kitchen and food prep centers, and carry-
       out and delivery food employees.
   •   Food manufacturer employees and their supplier employees—to include those employed in food ingredient
       production and processing facilities; livestock, poultry, seafood slaughter facilities; pet and animal feed
       processing facilities; human food facilities producing by-products for animal food; beverage production facilities;
       and the production of food packaging.
   •   Farmers, farm workers, and agribusiness support services to include those employed in auction and sales: grain
       and oilseed handling, processing and distribution; animal food, feed, and ingredient production, packaging, and
       distribution; manufacturing, packaging, and distribution of veterinary drugs; truck delivery and transport; farm
       and fishery labor needed to produce our food supply domestically and for export.
   •   Farmers, farm workers, support service workers, and their supplier employees to include those engaged in
       producing and harvesting field crops; commodity inspection; fuel ethanol facilities; biodiesel and renewable
       diesel facilities; storage facilities; and other agricultural inputs.
   •   Employees and firms supporting the distribution of food, feed, and beverage and ingredients used in these
       products, including warehouse workers, vendor- managed inventory controllers and blockchain managers.
   •   Workers supporting the sanitation and pest control of all food manufacturing processes and operations from
       wholesale to retail.
   •   Employees in cafeterias used to feed employees, particularly employee populations sheltered against COVID-19.
   •   Workers in animal diagnostic and food testing laboratories in private industries and in institutions of higher
       education.




CONNECT WITH US                                                                    Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                       and-infrastructure-security-agency

                                                                                   @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                        Facebook.com/CISA
             Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 22 of 46
                                                 Essential Critical Infrastructure Workforce



    •   Government, private, and non-governmental organizations’ workers essential for food assistance programs
        (including school lunch programs) and government payments.
    •   Employees of companies engaged in the production, storage, transport, and distribution of chemicals,
        medicines, vaccines, and other substances used by the food and agriculture industry, including seeds,
        pesticides, herbicides, fertilizers, minerals, enrichments, and other agricultural production aids.
    •   Animal agriculture workers to include those employed in veterinary health (including those involved in supporting
        emergency veterinary or livestock services); raising of animals for food; animal production operations; livestock
        markets; slaughter and packing plants, manufacturers, renderers, and associated regulatory and government
        workforce.
    •   Transportation supporting animal agricultural industries, including movement of animal medical and reproductive
        supplies and materials, animal vaccines, animal drugs, feed ingredients, feed, and bedding, live animals, animal
        by-products, and deceased animals for disposal.
    •   Workers who support sawmills and the manufacture and distribution of fiber and forest products, including, but
        not limited to timber, paper, and other wood and fiber products.
    •   Employees engaged in the manufacture and maintenance of equipment and other infrastructure necessary for
        agricultural production and distribution.

ENERGY
    •   Workers supporting the energy sector, regardless of the energy source (including but not limited to nuclear,
        fossil, hydroelectric, or renewable), segment of the system, or infrastructure the worker is involved in, or who are
        needed to monitor, operate, engineer, and maintain the reliability, safety, environmental health, and physical
        and cyber security of the energy system.
    •   Energy/commodity trading/scheduling/marketing functions, who can't perform their duties remotely.
    •   IT and OT technology for essential energy sector operations including support workers, customer service
        operations; energy management systems, control systems, and Supervisory Control and Data Acquisition SCADA
        systems, and energy sector entity data centers; cybersecurity engineers; and cybersecurity risk management.
    •   Workers supporting the energy sector through renewable energy infrastructure (including, but not limited to
        wind, solar, biomass, hydrogen, ocean, geothermal, and/or hydroelectric), including those supporting
        construction, manufacturing, transportation, permitting, operation/maintenance, monitoring, and logistics.
    •   Workers and security staff involved in nuclear re-fueling operations.
    •   Providing services related to energy sector fuels (including, but not limited, petroleum (crude oil), natural
        gas, propane, natural gas liquids, other liquid fuels, nuclear, and coal), supporting the mining, processing,
        manufacturing, construction, logistics, transportation, permitting, operation/maintenance, security, waste
        disposal and storage, and monitoring of support for resources.
    •   Environmental remediation/monitoring, limited to immediate critical needs technicians.
    •   Manufacturing and distribution of equipment, supplies, and parts necessary to maintain production, maintenance,
        restoration, and service at energy sector facilities (across all energy sector segments).

Electricity industry:
    •   Workers who maintain, ensure, or restore, or are involved in the development, transportation, fuel procurement,
        expansion, or operation of the generation, transmission, and distribution of electric power, including call
        centers, utility workers, engineers, retail electricity, constraint maintenance, and fleet maintenance technicians-
        who cannot perform their duties remotely.
    •   Workers at coal mines, production facilities, and those involved in manufacturing, transportation, permitting,
        operation/maintenance and monitoring at coal sites which is critical to ensuring the reliability of the electrical
        system.


CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                   @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 23 of 46
                                                Essential Critical Infrastructure Workforce

   •   Workers who produce, process, ship and handle coal used for power generation and manufacturing.
   •   Workers needed for safe and secure operations at nuclear generation to include but not limited to, the broader
       nuclear supply chain, parts to maintain nuclear equipment, fuel manufacturers and fuel components used in
       the manufacturing of fuel.
   •   Workers at renewable energy infrastructure (including, but not limited to wind, solar, biomass, hydrogen,
       geothermal, and/or hydroelectric), including those supporting construction, manufacturing, transportation,
       permitting, operation/maintenance, monitoring, and logistics.
   •   Workers at generation, transmission, and electric black start facilities.
   •   Workers at Reliability Coordinator, Balancing Authorities, and primary and backup Control Centers, including but
       not limited to independent system operators, regional transmission organizations, and local distribution control
       centers.
   •   Mutual assistance personnel which may include workers from outside of the state or local jurisdiction.
   •   Vegetation management and traffic control for supporting those crews.
   •   Environmental remediation/monitoring workers limited to immediate critical needs technicians.
   •   Instrumentation, protection, and control technicians.
   •   Essential support personnel for electricity operations.
   •   Generator set support workers such as diesel engineers used in power generation including those providing fuel.
Petroleum industry:
   •   Workers for onshore and offshore petroleum drilling operations; platform and drilling construction and
       maintenance; transportation (including helicopter operations), maritime transportation, supply, and dredging
       operations; maritime navigation; well stimulation, intervention, monitoring, automation and control, extraction,
       production; processing; waste disposal, and maintenance, construction, and operations.
   •   Workers for crude oil, petroleum and petroleum product storage and transportation, including pipeline,
       marine transport, terminals, rail transport, storage facilities and racks and roadtransport for use as end-
       use fuels such as gasoline, diesel fuel, jet fuel, and heating fuels or feedstocks for chemical
       manufacturing.
   •   Petroleum and petroleum product security operations center employees and workers who support
       maintenance and emergency response services.
   •   Petroleum and petroleum product operations control rooms/centers and refinery facilities.
   •   Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them.
   •   Supporting new and existing construction projects, including, but not limited to, pipeline construction.
Natural Gas, Natural Gas Liquids (NGL), Propane, and other liquid fuels
   •   Workers who support onshore and offshore drilling operations, platform and drilling construction and
       maintenance; transportation (including helicopter operations); maritime transportation, supply, and dredging
       operations; maritime navigation; natural gas and natural gas liquid production, processing, extraction, storage
       and transportation; well intervention, monitoring, automation and control; waste disposal, and maintenance,
       construction, and operations.
   •   Transmission and distribution pipeline workers, including compressor stations and any other required,
       operations maintenance, construction, and support for natural gas, natural gas liquid, propane, and other
       liquid fuels.
   •   Natural gas, propane, natural gas liquids, and other liquid fuel processing plants, including construction, maintenance, and
       support operations.
   •   Natural gas processing plants workers, and those that deal with natural gas liquids.
   •   Workers who staff natural gas, propane, natural gas liquids, and other liquid fuel security operations centers,
       operations dispatch and control rooms/centers, and emergency response and customer emergencies (including
       leak calls) operations.
   •   Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels, feedstocks for

CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
             Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 24 of 46
                                                 Essential Critical Infrastructure Workforce

        chemical manufacturing, or use in electricity generation.
    •   Dispatch and control rooms and emergency response and customer emergencies, including propane
        leak calls.
    •   Propane gas service maintenance and restoration, including call centers.
    •   Propane, natural gas liquids, and other liquid fuel distribution centers.
    •   Propane gas storage, transmission, and distribution centers.
    •   Supporting new and existing construction projects, including, but not limited to, pipeline construction.
    •   Ethanol and biofuel production, refining, and distribution.
    •   Workers in fuel sectors (including, but not limited to nuclear, coal, and gas types and liquid fuels)
        supporting the mining, manufacturing, logistics, transportation, permitting, operation/maintenance, and
        monitoring of support for resources.

WATER AND WASTEWATER
Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure, including:
   • Operational staff at water authorities.
    •   Operational staff at community water systems.
    •   Operational staff at wastewater treatment facilities.
    •   Workers repairing water and wastewater conveyances and performing required sampling or monitoring,
        including field staff.
    •   Operational staff for water distribution and testing.
    •   Operational staff at wastewater collection facilities.
    •   Operational staff and technical support for SCADA Control systems.
    •   Chemical and equipment suppliers to water and wastewater systems and personnel protection.
    •   Workers who maintain digital systems infrastructure supporting water and wastewater operations.

TRANSPORTATION AND LOGISTICS
    •   Employees supporting or enabling transportation functions, including truck drivers, bus drivers, dispatchers,
        maintenance and repair technicians, warehouse workers, truck stop and rest area workers, Department of
        Motor Vehicle (DMV) employees, towing/recovery services, roadside assistance workers, intermodal
        transportation personnel, and workers who maintain and inspect infrastructure (including those that require
        cross-jurisdiction travel).
    •   Workers supporting the distribution of food, pharmaceuticals (including materials used in radioactive drugs) and
        other medical materials, fuels, chemicals needed for water or water treatment and energy Maintenance and
        operation of essential highway infrastructure, including roads, bridges, and tunnels (e.g., traffic operations
        centers and moveable bridge operators).
    •   Employees of firms providing services, supplies, and equipment that enable warehouse and operations, including
        cooling, storing, packaging, and distributing products for wholesale or retail sale or use. Includes cold- and
        frozen-chain logistics for food and critical biologic products.
    •   Mass transit workers and providing critical transit services and/or performing critical or routine maintenance to
        mass transit infrastructure or equipment.
    •   Employees supporting personal and commercial transportation services – including taxis, delivery services,
        vehicle rental services, bicycle maintenance and car-sharing services, and transportation network providers.
    •   Workers responsible for operating and dispatching passenger, commuter and freight trains and maintaining rail
        infrastructure and equipment.
    •   Maritime transportation workers, including dredgers, port workers, mariners, ship crewmembers, ship pilots and
        tug boat operators, equipment operators (to include maintenance and repair, and maritime-specific medical


CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 25 of 46
                                                Essential Critical Infrastructure Workforce

       providers), ship supply, chandler, and repair companies.
   •   Workers including truck drivers, railroad employees and contractors, maintenance crew, and cleaners
       supporting transportation of chemicals, hazardous, medical, and waste materials to support critical infrastructure,
       capabilities, functions, and services, including specialized carriers, crane and rigging industry workers.
   •   Bus drivers and workers who provide or support intercity, commuter and charter bus service in support of other
       essential services or functions.
   •   Automotive repair, maintenance, and transportation equipment manufacturing and distribution facilities
       (including those who repair and maintain electric vehicle charging stations).
   •   Transportation safety inspectors, including hazardous material inspectors and accident investigator inspectors.
   •   Manufacturers and distributors (to include service centers and related operations) of packaging materials,
       pallets, crates, containers, and other supplies needed to support manufacturing, packaging staging and
       distribution operations.
   •   Postal, parcel, courier, last-mile delivery, and shipping and related workers, to include private companies.
   •   Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, bicycles, and the
       equipment and infrastructure that enables operations that encompass movement of cargo and passengers.
   •   Air transportation employees, including air traffic controllers and maintenance personnel, ramp workers, aviation
       and aerospace safety, security, and operations personnel and accident investigations.
   •   Workers who support the operation, distribution, maintenance, and sanitation, of air transportation for cargo and
       passengers, including flight crews, maintenance, airport operations, those responsible for cleaning and
       disinfection, and other on- and off- airport facilities workers.
   •   Workers supporting transportation via inland waterways such as barge crew, dredging, river port workers for
       essential goods.
   •   Workers critical to rental and leasing of vehicles and equipment that facilitate continuity of operations for
       essential workforces and other essential travel.
   •   Warehouse operators, including vendors and support personnel critical for business continuity (including HVAC &
       electrical engineers; security personnel; and janitorial staff) and customer service for essential functions.

PUBLIC WORKS AND INFRASTRUCTURE SUPPORT SERVICES
   •   Workers who support the operation, inspection, and maintenance of essential public works facilities and
       operations, including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
       critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried utilities,
       maintenance of digital systems infrastructure supporting public works operations, and other emergent issues.
   •   Workers such as plumbers, electricians, exterminators, builders, contractors, HVAC Technicians, landscapers,
       and other service providers who provide services that are necessary to maintaining the safety, sanitation, and
       essential operation of residences, businesses and buildings such as hospitals, senior living facilities, any
       temporary construction required to support COVID-19 response.
   •   Workers who support, such as road and line clearing, to ensure the availability of and access to needed facilities,
       transportation, energy and communications.
   •   Support to ensure the effective removal, storage, and disposal of residential and commercial solid waste and
       hazardous waste, including landfill operations.
   •   Workers who support the operation, inspection, and maintenance of essential dams, locks and levees.
   •   Workers who support the inspection and maintenance of aids to navigation, and other government provided
       services that ensure continued maritime commerce.




CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 26 of 46
                                                Essential Critical Infrastructure Workforce



COMMUNICATIONS AND INFORMATION TECHNOLOGY
Communications:
   •   Maintenance of communications infrastructure- including privately owned and maintained communication
       systems- supported by technicians, operators, call -centers, wireline and wireless providers, cable service
       providers, satellite operations, Internet Exchange Points, Points of Presence, Network Access Points, back haul
       and front haul facilities, and manufacturers and distributors of communications equipment.
   •   Government and private sector employees (including government contractors) with work related to undersea
       cable infrastructure and support facilities, including cable landing sites, beach manhole vaults and covers,
       submarine cable depots and submarine cable ship facilities.
   •   Government and private sector employees (including government contractors) supporting Department of
       Defense internet and communications facilities.
   •   Workers who support radio, television, and media service, including, but not limited to front-line news reporters,
       studio, and technicians for newsgathering, and reporting, and publishing news.
   •   Network Operations staff, engineers and/or technicians to include IT managers and staff, HVAC & electrical
       engineers, security personnel, software and hardware engineers, and database administrators that manage the
       network or operate facilities.
   •   Engineers, technicians and associated personnel responsible for infrastructure construction and restoration,
       including contractors for construction and engineering of fiber optic cables, buried conduit, small cells, other
       wireless facilities, and other communications sector-related infrastructure. This includes construction of new
       facilities and deployment of new technology as these are required to address congestion or customer usage due
       to unprecedented use of remote services.
   •   Installation, maintenance and repair technicians that establish, support or repair service as needed.
   •   Central office personnel to maintain and operate central office, data centers, and other network office
       facilities, critical support personnel assisting front line employees.
   •   Customer service and support staff, including managed and professional services as well as remote providers of
       support to transitioning employees to set up and maintain home offices, who interface with customers to
       manage or support service environments and security issues, including payroll, billing, fraud, logistics, and
       troubleshooting.
   •   Workers providing electronic security, fire, monitoring and life safety services, and to ensure physical
       security, cleanliness and safety of facilities and personnel, including temporary licensing waivers for
       security personnel to work in other States of Municipalities.
   •   Dispatchers involved with service repair and restoration.
   •   Retail customer service personnel at critical service center locations for onboarding customers, distributing and
       repairing equipment and addressing customer issues in order to support individuals’ remote emergency
       communications needs, supply chain and logistics personnel to ensure goods and products are on-boarded to
       provision these front-line employees.
   •   External Affairs personnel to assist in coordinating with local, state and federal officials to address
       communications needs supporting COVID-19 response, public safety, and national security.
Information Technology:
   •   Workers who support command centers, including, but not limited to Network Operations Command Centers,
       Broadcast Operations Control Centers and Security Operations Command Centers.
   •   Data center operators, including system administrators, HVAC & electrical engineers, security personnel, IT
       managers and purchasers, data transfer solutions engineers, software and hardware engineers, and database
       administrators, for all industries (including financial services).




CONNECT WITH US                                                                    Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                       and-infrastructure-security-agency

                                                                                   @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                        Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 27 of 46
                                                Essential Critical Infrastructure Workforce



   •   Workers who support client service centers, field engineers, and other technicians and workers supporting
       critical infrastructure, as well as manufacturers and supply chain vendors that provide hardware and software,
       support services, research and development, and information technology equipment (to include
       microelectronics and semiconductors), and HVAC and electrical equipment for critical infrastructure, and test
       labs and certification agencies that qualify such equipment(to include microelectronics, optoelectronics, and
       semiconductors) for critical infrastructure, including data centers.
   •   Workers needed to preempt and respond to cyber incidents involving critical infrastructure, including medical
       facilities, SLTT governments and federal facilities, energy and utilities, and banks and financial institutions,
       securities/other exchanges, other entities that support the functioning of capital markets, public works, critical
       manufacturing, food & agricultural production, transportation, and other critical infrastructure categories and
       personnel, in addition to all cyber defense workers (who can't perform their duties remotely).
   •   Suppliers, designers, transporters and other workers supporting the manufacture, distribution and provision and
       construction of essential global, national and local infrastructure for computing services (including cloud
       computing services and telework capabilities), business infrastructure, financial transactions/services, web-
       based services, and critical manufacturing.
   •   Workers supporting communications systems and information technology- and work from home solutions- used
       by law enforcement, public safety, medical, energy, public works, critical manufacturing, food & agricultural
       production, financial services, education, and other critical industries and businesses.
   •   Employees required in person to support Software as a Service businesses that enable remote working,
       performance of business operations, distance learning, media services, and digital health offerings, or required
       for technical support crucial for business continuity and connectivity.

OTHER COMMUNITY- OR GOVERNMENT-BASED OPERATIONS AND ESSENTIAL
FUNCTIONS
   •   Workers to ensure continuity of building functions, including but not limited to security and environmental
       controls (e.g., HVAC), the manufacturing and distribution of the products required for these functions, and the
       permits and inspections for construction supporting essential infrastructure.
   •   Elections personnel to include both public and private sector elections support.
   •   Workers supporting the operations of the judicial system.
   •   Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential Functions and
       communications networks.
   •   Trade Officials (FTA negotiators; international data flow administrators).
   •   Employees necessary to maintain news and media operations across various media.
   •   Employees supporting Census 2020.
   •   Weather forecasters.
   •   Clergy for essential support.
   •   Workers who maintain digital systems infrastructure supporting other critical government operations.
   •   Workers who support necessary credentialing, vetting and licensing operations for critical infrastructure workers.
   •   Customs and immigration workers who are critical to facilitating trade in support of the national emergency
       response supply chain.
   •   Educators supporting public and private K-12 schools, colleges, and universities for purposes of facilitating
       distance learning or performing other essential functions.
   •   Staff at government offices who perform title search, notary, and recording services in support of mortgage and
       real estate services and transactions.



CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
           Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 28 of 46
                                               Essential Critical Infrastructure Workforce



   •   Residential and commercial real estate services, including settlement services.
   •   Workers supporting essential maintenance, manufacturing, design, operation, inspection, security, and
       construction for essential products, services, and supply chain and COVID 19 relief efforts.

   CRITICAL MANUFACTURING
   •   Workers necessary for the manufacturing of metals (including steel and aluminum), industrial minerals,
       semiconductors, materials and products needed for medical supply chains, and for supply chains associated
       with transportation, energy, communications, information technology, food and agriculture, chemical
       manufacturing, nuclear facilities, wood products, commodities used as fuel for power generation facilities, the
       operation of dams, water and wastewater treatment, processing and reprocessing of solid waste, emergency
       services, and the defense industrial base. Additionally, workers needed to maintain the continuity of these
       manufacturing functions and associated supply chains, and workers necessary to maintain a manufacturing
       operation in warm standby.
   •   Workers necessary for the manufacturing of materials and products needed to manufacture medical equipment
       and personal protective equipment (PPE).
   •   Workers necessary for mining and production of critical minerals, materials and associated essential
       supply chains, and workers engaged in the manufacture and maintenance of equipment and other
       infrastructure necessary for mining production and distribution.
   •   Workers who produce or manufacture parts or equipment that supports continued operations for any essential
       services and increase in remote workforce (including computing and communication devices, semiconductors,
       and equipment such as security tools for Security Operations Centers (SOCs) or datacenters).

HAZARDOUS MATERIALS
   •   Workers who manage hazardous materials associated with any other essential activity, including but not limited
       to healthcare waste (medical, pharmaceuticals, medical material production), testing operations (laboratories
       processing test kits), and energy (nuclear facilities) Workers at nuclear facilities, workers managing medical
       waste, workers managing waste from pharmaceuticals and medical material production, and workers at
       laboratories processing tests Workers who support hazardous materials response and cleanup.
   •   Workers who maintain digital systems infrastructure supporting hazardous materials management operations.

FINANCIAL SERVICES
   •   Workers who are needed to provide, process and maintain systems for processing, verification, and recording of
       financial transactions and services, including payment, clearing, and settlement; wholesale funding; insurance
       services; consumer and commercial lending; and capital markets activities).
   •   Workers who are needed to maintain orderly market operations to ensure the continuity of financial
       transactions and services.
   •   Workers who are needed to provide business, commercial, and consumer access to bank and non-bank financial
       services and lending services, including ATMs, lending and money transmission, and to move currency, checks,
       securities, and payments (e.g., armored cash carriers).
   •   Workers who support financial operations and those staffing call centers, such as those staffing data and
       security operations centers, managing physical security, or providing accounting services.
   •   Workers supporting production and distribution of debit and credit cards.
   •   Workers providing electronic point of sale support personnel for essential businesses and workers.




CONNECT WITH US                                                                    Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                       and-infrastructure-security-agency

                                                                                   @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                        Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 29 of 46
                                                Essential Critical Infrastructure Workforce



CHEMICAL
   •   Workers supporting the chemical and industrial gas supply chains, including workers at chemical manufacturing
       plants, workers in laboratories, workers at distribution facilities, workers who transport basic raw chemical
       materials to the producers of industrial and consumer goods, including hand sanitizers, food and food additives,
       pharmaceuticals, paintings and coatings, textiles, building materials, plumbing, electrical, and paper products.
   •   Workers supporting the safe transportation of chemicals, including those supporting tank truck cleaning facilities
       and workers who manufacture packaging items.
   •   Workers supporting the production of protective cleaning and medical solutions, personal protective equipment,
       disinfectants, fragrances, and packaging that prevents the contamination of food, water, medicine, among others
       essential.
   •   Workers supporting the operation and maintenance of facilities (particularly those with high risk chemicals and/
       or sites that cannot be shut down) whose work cannot be done remotely and requires the presence of highly
       trained personnel to ensure safe operations, including plant contract workers who provide inspections.
   •   Workers who support the production and transportation of chlorine and alkali manufacturing, single-use
       plastics, and packaging that prevents the contamination or supports the continued manufacture of food, water,
       medicine, and other essential products, including glass container manufacturing.

DEFENSE INDUSTRIAL BASE
   •   Workers who support the essential services required to meet national security commitments to the federal
       government and U.S. Military. These individuals include, but are not limited to, space and aerospace;
       mechanical and software engineers (various disciplines), manufacturing/production workers; IT support;
       security staff; security personnel; intelligence support, aircraft and weapon system mechanics and maintainers;
       and sanitary workers who maintain the hygienic viability of necessary facilities.
   •   Personnel working for companies, and their subcontractors, who perform under contract or sub-contract to the
       Department of Defense, as well as personnel at government-owned/contractor- operated and government-
       owned/government-operated facilities, and who provide materials and services to the Department of Defense,
       including support for weapon systems, software systems and cybersecurity, defense and intelligence
       communications and surveillance, space systems and other activities in support of our military, intelligence and
       space forces.

COMMERCIAL FACILITIES
   •   Workers who support the supply chain of building materials from production through application/installation,
       including cabinetry, fixtures, doors, cement, hardware, plumbing, electrical, heating/cooling, refrigeration,
       appliances, paint/coatings, and employees who provide services that enable repair materials and equipment for
       essential functions.
   •   Workers supporting ecommerce through distribution, warehouse, call center facilities, and other essential
       operational support functions.
   •   Workers in hardware and building materials stores, consumer electronics, technology and appliances retail, and
       related merchant wholesalers and distributors - with reduced staff to ensure continued operations.
   •   Workers distributing, servicing, repairing, installing residential and commercial HVAC systems, boilers, furnaces
       and other heating, cooling, refrigeration, and ventilation equipment.

RESIDENTIAL/SHELTER FACILITIES AND SERVICES
   •   Workers in dependent care services, in support of workers in other essential products and services.




CONNECT WITH US                                                                  Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                     and-infrastructure-security-agency

                                                                                 @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                      Facebook.com/CISA
            Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 30 of 46
                                                Essential Critical Infrastructure Workforce



   •   Workers who support food, shelter, and social services, and other necessities of life for needy groups and
       individuals, including in-need populations and COVID-19 responders (including travelling medical staff).
   •   Workers in animal shelters.
   •   Workers responsible for the leasing of residential properties to provide individuals and families with ready
       access to available housing.
   •   Workers responsible for handling property management, maintenance, and related service calls who can
       coordinate the response to emergency “at-home” situations requiring immediate attention, as well as facilitate
       the reception of deliveries, mail, and other necessary services.
   •   Workers performing housing construction related activities to ensure additional units can be made available to
       combat the nation’s existing housing supply shortage.
   •   Workers performing services in support of the elderly and disabled populations who coordinate a variety of
       services, including health care appointments and activities of daily living.
   •   Workers supporting the construction of housing, including those supporting government functions related to the
       building and development process, such as inspections, permitting and plan review services that can be
       modified to protect the public health, but fundamentally should continue and serve the construction of housing
       (e.g., allow qualified private third-party inspections in case of government shutdown).

HYGIENE PRODUCTS AND SERVICES
   •   Workers who produce hygiene products.
   •   Workers in laundromats, laundry services, and dry cleaners.
   •   Workers providing personal and household goods repair and maintenance.
   •   Workers providing disinfection services, for all essential facilities and modes of transportation, and supporting
       the sanitation of all food manufacturing processes and operations from wholesale to retail.
   •   Workers necessary for the installation, maintenance, distribution, and manufacturing of water and space
       heating equipment and its components.
   •   Support required for continuity of services, including commercial disinfectant services, janitorial/cleaning
       personnel, and support personnel functions that need freedom of movement to access facilities in support of
       front-line employees.




CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 31 of 46




    EXHIBIT 5
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 32 of 46
                                                                                             March 22, 2020


On March 19, 2020, Governor Newsom issued Executive Order N-33-20 directing all residents
immediately to heed current State public health directives to stay home, except as needed to maintain
continuity of operations of essential critical infrastructure sectors and additional sectors as the State
Public Health Officer may designate as critical to protect health and well-being of aall Californians.

In accordance with this order, the State Public Health Officer has designated the following list of
“Essential Critical Infrastructure Workers” to help state, local, tribal, and industry partners as they work
to protect communities, while ensuring continuity of functions critical to public health and safety, as
well as economic and national security.




HEALTHCARE / PUBLIC HEALTH
Sector Profile

The Healthcare and Public Health (HPH) Sector is large, diverse, and open, spanning both the public and
private sectors. It includes publicly accessible healthcare facilities, research centers, suppliers,
manufacturers, and other physical assets and vast, complex public-private information technology
systems required for care delivery and to support the rapid, secure transmission and storage of large
amounts of HPH data.



Essential Workforce

•   Workers providing COVID-19 testing; Workers that perform critical clinical research needed for
    COVID-19 response.
•   Health care providers and caregivers (e.g., physicians, dentists, psychologists, mid-level
    practitioners, nurses and assistants, infection control and quality assurance personnel, pharmacists,
    physical and occupational therapists and assistants, social workers, speech pathologists and
    diagnostic and therapeutic technicians and technologists).
•   Hospital and laboratory personnel (including accounting, administrative, admitting and discharge,
    engineering, epidemiological, source plasma and blood donation, food service, housekeeping,
    medical records, information technology and operational technology, nutritionists, sanitarians,
    respiratory therapists, etc.).
•   Workers in other medical facilities (including Ambulatory Health and Surgical, Blood Banks, Clinics,
    Community Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease,
    Health Departments, Home Health care, Hospices, Hospitals, Long Term Care, Organ Pharmacies,
    Procurement Organizations, Psychiatric, Residential, Rural Health Clinics and Federally Qualified
    Health Centers, cannabis retailers).
•   Manufacturers, technicians, logistics and warehouse operators, and distributors of medical
    equipment, personal protective equipment (PPE), medical gases, pharmaceuticals, blood and blood
    products, vaccines, testing materials, laboratory supplies, cleaning, sanitizing, disinfecting or
    sterilization supplies, personal care/hygiene products, and tissue and paper towel products.


                                                                                                               1
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 33 of 46
                                                                                          March 22, 2020


•   Public health / community health workers, including those who compile, model, analyze and
    communicate public health information.
•   Behavioral health workers (including mental and substance use disorder) responsible for
    coordination, outreach, engagement, and treatment to individuals in need of mental health and/or
    substance use disorder services.
•   Blood and plasma donors and the employees of the organizations that operate and manage related
    activities.
•   Workers that manage health plans, billing, and health information, who cannot practically work
    remotely.
•   Workers who conduct community-based public health functions, conducting epidemiologic
    surveillance, compiling, analyzing and communicating public health information, who cannot
    practically work remotely.
•   Workers who provide support to vulnerable populations to ensure their health and well-being
    including family care providers
•   Workers performing cybersecurity functions at healthcare and public health facilities, who cannot
    practically work remotely.
•   Workers conducting research critical to COVID-19 response.
•   Workers performing security, incident management, and emergency operations functions at or on
    behalf of healthcare entities including healthcare coalitions, who cannot practically work remotely.
•   Workers who support food, shelter, and social services, and other necessities of life for economically
    disadvantaged or otherwise needy individuals, such as those residing in shelters.
•   Pharmacy employees necessary for filling prescriptions.
•   Workers performing mortuary services, including funeral homes, crematoriums, and cemetery
    workers.
•   Workers who coordinate with other organizations to ensure the proper recovery, handling,
    identification, transportation, tracking, storage, and disposal of human remains and personal
    effects; certify cause of death; and facilitate access to behavioral health services to the family
    members, responders, and survivors of an incident.
•   Workers supporting veterinary hospitals and clinics




EMERGENCY SERVICES SECTOR
Sector Profile

The Emergency Services Sector (ESS) is a community of highly-skilled, trained personnel, along with the
physical and cyber resources, that provide a wide range of prevention, preparedness, response, and
recovery services during both day-to-day operations and incident response. The ESS includes
geographically distributed facilities and equipment in both paid and volunteer capacities organized
primarily at the federal, state, local, tribal, and territorial levels of government, such as city police
departments and fire stations, county sheriff’s offices, Department of Defense police and fire
departments, and town public works departments. The ESS also includes private sector resources, such



                                                                                                            2
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 34 of 46
                                                                                            March 22, 2020


as industrial fire departments, private security organizations, and private emergency medical services
providers.



Essential Workforce - Law Enforcement, Public Safety and First Responders

•   Including front line and management, personnel include emergency management, law enforcement,
    Emergency Management Systems, fire, and corrections, search and rescue, tactical teams including
    maritime, aviation, and canine units.
•   Emergency Medical Technicians
•   Public Safety Answering Points and 911 call center employees
•   Fusion Center employees
•   Fire Mitigation Activities
•   Hazardous material responders and hazardous devices teams, from government and the private
    sector.
•   Workers – including contracted vendors -- who maintain digital systems infrastructure supporting
    law enforcement and emergency service operations.
•   Private security, private fire departments, and private emergency medical services personnel.
•   County workers responding to abuse and neglect of children, elders and dependent adults.
•   Animal control officers and humane officers



Essential Workforce - Public Works

•   Workers who support the operation, inspection, and maintenance of essential dams, locks and
    levees
•   Workers who support the operation, inspection, and maintenance of essential public works facilities
    and operations, including bridges, water and sewer main breaks, fleet maintenance personnel,
    construction of critical or strategic infrastructure, construction material suppliers, traffic signal
    maintenance, emergency location services for buried utilities, maintenance of digital systems
    infrastructure supporting public works operations, and other emergent issues
•   Workers such as plumbers, electricians, exterminators, and other service providers who provide
    services that are necessary to maintaining the safety, sanitation, and essential operation of
    residences.
•   Support, such as road and line clearing, to ensure the availability of needed facilities, transportation,
    energy and communications Support to ensure the effective removal, storage, and disposal of
    residential and commercial solid waste and hazardous waste.




FOOD AND AGRICULTURE
Sector Profile



                                                                                                            3
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 35 of 46
                                                                                           March 22, 2020


The Food and Agricultural (FA) Sector is composed of complex production, processing, and delivery
systems and has the capacity to feed people and animals both within and beyond the boundaries of the
United States. Beyond domestic food production, the FA Sector also imports many ingredients and
finished products, leading to a complex web of growers, processors, suppliers, transporters, distributors,
and consumers. This sectors is critical to maintaining and securing our food supply.



Essential Workforce

•   Workers supporting groceries, pharmacies, and other retail that sells food and beverage products,
    including but not limited to Grocery stores, Corner stores and convenience stores, including liquor
    stores that sell food, Farmers’ markets, Food banks, Farm and produce stands, Supermarkets,
    Similar food retail establishments, Big box stores that sell groceries and essentials
•   Restaurant carry-out and quick serve food operations – including food preparation, carry-out and
    delivery food employees
•   Food manufacturer employees and their supplier employees—to include those employed in food
    processing (packers, meat processing, cheese plants, milk plants, produce, etc.) facilities; livestock,
    poultry, seafood slaughter facilities; pet and animal feed processing facilities; human food facilities
    producing by-products for animal food; beverage production facilities; and the production of food
    packaging
•   Farm workers to include those employed in animal food, feed, and ingredient production,
    packaging, and distribution; manufacturing, packaging, and distribution of veterinary drugs; truck
    delivery and transport; farm and fishery labor needed to produce our food supply domestically
•   Farm workers and support service workers to include those who field crops; commodity inspection;
    fuel ethanol facilities; storage facilities; and other agricultural inputs
•   Employees and firms supporting food, feed, and beverage distribution (including curbside
    distribution and deliveries), including warehouse workers, vendor-managed inventory controllers,
    blockchain managers, distribution
•   Workers supporting the sanitation of all food manufacturing processes and operations from
    wholesale to retail
•   Company cafeterias - in-plant cafeterias used to feed employees
•   Workers in food testing labs in private industries and in institutions of higher education
•   Workers essential for assistance programs and government payments
•   Workers supporting cannabis retail and dietary supplement retail
•   Employees of companies engaged in the production of chemicals, medicines, vaccines, and other
    substances used by the food and agriculture industry, including pesticides, herbicides, fertilizers,
    minerals, enrichments, and other agricultural production aids
•   Animal agriculture workers to include those employed in veterinary health; manufacturing and
    distribution of animal medical materials, animal vaccines, animal drugs, feed ingredients, feed, and
    bedding, etc.; transportation of live animals, animal medical materials; transportation of deceased
    animals for disposal; raising of animals for food; animal production operations; slaughter and
    packing plants and associated regulatory and government workforce
•   Workers who support the manufacture and distribution of forest products, including, but not limited
    to timber, paper, and other wood products


                                                                                                         4
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 36 of 46
                                                                                           March 22, 2020


•   Employees engaged in the manufacture and maintenance of equipment and other infrastructure
    necessary to agricultural production and distribution




ENERGY
Sector Profile

The Energy Sector consists of widely-diverse and geographically-dispersed critical assets and systems
that are often interdependent of one another. This critical infrastructure is divided into three
interrelated segments or subsectors—electricity, oil, and natural gas—to include the production,
refining, storage, and distribution of oil, gas, and electric power, except for hydroelectric and
commercial nuclear power facilities and pipelines. The Energy Sector supplies fuels to the transportation
industry, electricity to households and businesses, and other sources of energy that are integral to
growth and production across the Nation. In turn, it depends on the Nation’s transportation,
information technology, communications, finance, water, and government infrastructures.



Essential Workforce - Electricity industry:

•   Workers who maintain, ensure, or restore the generation, transmission, and distribution of electric
    power, including call centers, utility workers, reliability engineers and fleet maintenance technicians
•   Workers needed for safe and secure operations at nuclear generation
•   Workers at generation, transmission, and electric blackstart facilities
•   Workers at Reliability Coordinator (RC), Balancing Authorities (BA), and primary and backup Control
    Centers (CC), including but not limited to independent system operators, regional transmission
    organizations, and balancing authorities
•   Mutual assistance personnel
•   IT and OT technology staff – for EMS (Energy Management Systems) and Supervisory Control and
    Data
•   Acquisition (SCADA) systems, and utility data centers; Cybersecurity engineers; cybersecurity risk
    management
•   Vegetation management crews and traffic workers who support
•   Environmental remediation/monitoring technicians
•   Instrumentation, protection, and control technicians



Essential Workforce - Petroleum workers:

•   Petroleum product storage, pipeline, marine transport, terminals, rail transport, road transport
•   Crude oil storage facilities, pipeline, and marine transport
•   Petroleum refinery facilities
•   Petroleum security operations center employees and workers who support emergency response
    services

                                                                                                          5
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 37 of 46
                                                                                           March 22, 2020


•   Petroleum operations control rooms/centers
•   Petroleum drilling, extraction, production, processing, refining, terminal operations, transporting,
    and retail for use as end-use fuels or feedstocks for chemical manufacturing
•   Onshore and offshore operations for maintenance and emergency response
•   Retail fuel centers such as gas stations and truck stops, and the distribution systems that support
    them.



Essential Workforce - Natural and propane gas workers:

•   Natural gas transmission and distribution pipelines, including compressor stations
•   Underground storage of natural gas
•   Natural gas processing plants, and those that deal with natural gas liquids
•   Liquefied Natural Gas (LNG) facilities
•   Natural gas security operations center, natural gas operations dispatch and control rooms/centers
    natural gas emergency response and customer emergencies, including natural gas leak calls
•   Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels,
    feedstocks for chemical manufacturing, or use in electricity generation
•   Propane gas dispatch and control rooms and emergency response and customer emergencies,
    including propane leak calls
•   Propane gas service maintenance and restoration, including call centers
•   Processing, refining, and transporting natural liquids, including propane gas, for use as end-use fuels
    or feedstocks for chemical manufacturing
•   Propane gas storage, transmission, and distribution centers




WATER AND WASTEWATER
Sector Profile

The Water and Wastewater Sector is a complex sector composed of drinking water and wastewater
infrastructure of varying sizes and ownership types. Multiple governing authorities pertaining to the
Water and Wastewater Sector provide for public health, environmental protection, and security
measures, among others.

Essential Workforce

Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure,
including:

•   Operational staff at water authorities
•   Operational staff at community water systems
•   Operational staff at wastewater treatment facilities
•   Workers repairing water and wastewater conveyances and performing required sampling or
    monitoring

                                                                                                           6
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 38 of 46
                                                                                              March 22, 2020


•   Operational staff for water distribution and testing
•   Operational staff at wastewater collection facilities
•   Operational staff and technical support for SCADA Control systems
•   Chemical disinfectant suppliers for wastewater and personnel protection
•   Workers that maintain digital systems infrastructure supporting water and wastewater operations




TRANSPORTATION AND LOGISTICS
Sector Profile

The Transportation Systems Sector consists of seven key subsectors, or modes:

    -   Aviation includes aircraft, air traffic control systems, and airports, heliports, and landing strips.
        Commercial aviation services at civil and joint-use military airports, heliports, and sea plane
        bases. In addition, the aviation mode includes commercial and recreational aircraft (manned
        and unmanned) and a wide-variety of support services, such as aircraft repair stations, fueling
        facilities, navigation aids, and flight schools.

    -   Highway and Motor Carrier encompasses roadway, bridges, and tunnels. Vehicles include trucks,
        including those carrying hazardous materials; other commercial vehicles, including commercial
        motorcoaches and school buses; vehicle and driver licensing systems; taxis, transportation
        services including Transportation Network Companies, and delivery services including Delivery
        Network Companies; traffic management systems; AND cyber systems used for operational
        management.

    -   Maritime Transportation System consists of coastline, ports, waterways, and intermodal
        landside connections that allow the various modes of transportation to move people and goods
        to, from, and on the water.

    -   Mass Transit and Passenger Rail includes terminals, operational systems, and supporting
        infrastructure for passenger services by transit buses, trolleybuses, monorail, heavy rail—also
        known as subways or metros—light rail, passenger rail, and vanpool/rideshare.

    -   Pipeline Systems consist of pipelines carrying natural gas hazardous liquids, as well as various
        chemicals. Above-ground assets, such as compressor stations and pumping stations, are also
        included.

    -   Freight Rail consists of major carriers, smaller railroads, active railroad, freight cars, and
        locomotives.

    -   Postal and Shipping includes large integrated carriers, regional and local courier services, mail
        services, mail management firms, and chartered and delivery services.



Essential Workforce

                                                                                                                7
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 39 of 46
                                                                                           March 22, 2020


•   Employees supporting or enabling transportation functions, including dispatchers, maintenance and
    repair technicians, warehouse workers, truck stop and rest area workers, and workers that maintain
    and inspect infrastructure (including those that require cross-border travel)
•   Employees of firms providing services that enable logistics operations, including cooling, storing,
    packaging, and distributing products for wholesale or retail sale or use.
•   Mass transit workers
•   Taxis, transportation services including Transportation Network Companies, and delivery services
    including Delivery Network Companies
•   Workers responsible for operating dispatching passenger, commuter and freight trains and
    maintaining rail infrastructure and equipment
•   Maritime transportation workers - port workers, mariners, equipment operators
•   Truck drivers who haul hazardous and waste materials to support critical infrastructure, capabilities,
    functions, and services
•   Automotive repair and maintenance facilities
•   Manufacturers and distributors (to include service centers and related operations) of packaging
    materials, pallets, crates, containers, and other supplies needed to support manufacturing,
    packaging staging and distribution operations
•   Postal and shipping workers, to include private companies
•   Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, and the
    equipment and infrastructure that enables operations that encompass movement of cargo and
    passengers
•   Air transportation employees, including air traffic controllers, ramp personnel, aviation security, and
    aviation management
•   Workers who support the maintenance and operation of cargo by air transportation, including flight
    crews, maintenance, airport operations, and other on- and off- airport facilities workers




COMMUNICATIONS AND INFORMATION TECHNOLOGY
Sector Profile

The Communications Sector provides products and services that support the efficient operation of
today’s global information-based society. Communication networks enable people around the world to
contact one another, access information instantly, and communicate from remote areas. This involves
creating a link between a sender (including voice signals) and one or more recipients using technology
(e.g., a telephone system or the Internet) to transmit information from one location to another.
Technologies are changing at a rapid pace, increasing the number of products, services, service
providers, and communication options. The national communications architecture is a complex
collection of networks that are owned and operated by individual service providers. Many of this
sector’s products and services are foundational or necessary for the operations and services provided by
other critical infrastructure sectors. The nature of communication networks involve both physical
infrastructure (buildings, switches, towers, antennas, etc.) and cyber infrastructure (routing and



                                                                                                          8
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 40 of 46
                                                                                           March 22, 2020


switching software, operational support systems, user applications, etc.), representing a holistic
challenge to address the entire physical-cyber infrastructure.



The IT Sector provides products and services that support the efficient operation of today’s global
information-based society and are integral to the operations and services provided by other critical
infrastructure Sectors. The IT Sector is comprised of small and medium businesses, as well as large
multinational companies. Unlike many critical infrastructure Sectors composed of finite and easily
identifiable physical assets, the IT Sector is a functions-based Sector that comprises not only physical
assets but also virtual systems and networks that enable key capabilities and services in both the public
and private sectors.



Essential Workforce - Communications:

•   Maintenance of communications infrastructure- including privately owned and maintained
    communication systems- supported by technicians, operators, call-centers, wireline and wireless
    providers, cable service providers, satellite operations, undersea cable landing stations, Internet
    Exchange Points, and manufacturers and distributors of communications equipment
•   Workers who support radio, television, and media service, including, but not limited to front line
    news reporters, studio, and technicians for newsgathering and reporting
•   Workers at Independent System Operators and Regional Transmission Organizations, and Network
    Operations staff, engineers and/or technicians to manage the network or operate facilities
•   Engineers, technicians and associated personnel responsible for infrastructure construction and
    restoration, including contractors for construction and engineering of fiber optic cables
•   Installation, maintenance and repair technicians that establish, support or repair service as needed
•   Central office personnel to maintain and operate central office, data centers, and other network
    office facilities
•   Customer service and support staff, including managed and professional services as well as remote
    providers of support to transitioning employees to set up and maintain home offices, who interface
    with customers to manage or support service environments and security issues, including payroll,
    billing, fraud, and troubleshooting
•   Dispatchers involved with service repair and restoration



Essential Workforce - Information Technology:

•   Workers who support command centers, including, but not limited to Network Operations
    Command Center, Broadcast Operations Control Center and Security Operations Command Center
•   Data center operators, including system administrators, HVAC & electrical engineers, security
    personnel, IT managers, data transfer solutions engineers, software and hardware engineers, and
    database administrators
•   Client service centers, field engineers, and other technicians supporting critical infrastructure, as
    well as manufacturers and supply chain vendors that provide hardware and software, and


                                                                                                            9
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 41 of 46
                                                                                          March 22, 2020


    information technology equipment (to include microelectronics and semiconductors) for critical
    infrastructure
•   Workers responding to cyber incidents involving critical infrastructure, including medical facilities,
    SLTT governments and federal facilities, energy and utilities, and banks and financial institutions,
    and other critical infrastructure categories and personnel
•   Workers supporting the provision of essential global, national and local infrastructure for computing
    services (incl. cloud computing services), business infrastructure, web-based services, and critical
    manufacturing
•   Workers supporting communications systems and information technology used by law enforcement,
    public safety, medical, energy and other critical industries
•   Support required for continuity of services, including janitorial/cleaning personnel




OTHER COMMUNITY-BASED GOVERNMENT OPERATIONS AND
ESSENTIAL FUNCTIONS

Essential Workforce

•   Critical government workers, as defined by the employer and consistent with Continuity of
    Operations Plans and Continuity of Government plans.
•   County workers responsible for determining eligibility for safety net benefits
•   The Courts, consistent with guidance released by the California Chief Justice
•   Workers to ensure continuity of building functions
•   Security staff to maintain building access control and physical security measures
•   Elections personnel
•   Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential Functions
    and communications networks
•   Trade Officials (FTA negotiators; international data flow administrators)
•   Weather forecasters
•   Workers that maintain digital systems infrastructure supporting other critical government
    operations
•   Workers at operations centers necessary to maintain other essential functions
•   Workers who support necessary credentialing, vetting and licensing operations for transportation
    workers
•   Workers who are critical to facilitating trade in support of the national, state, and local emergency
    response supply chain
•   Workers supporting public and private childcare establishments, pre-K establishments, K-12 schools,
    colleges, and universities for purposes of distance learning, provision of school meals, or care and
    supervision of minors to support essential workforce across all sectors




                                                                                                       10
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 42 of 46
                                                                                           March 22, 2020


•   Workers and instructors supporting academies and training facilities and courses for the purpose of
    graduating students and cadets that comprise the essential workforce for all identified critical
    sectors
•   Hotel Workers where hotels are used for COVID-19 mitigation and containment measures, including
    measures to protect homeless populations.
•   Construction Workers who support the construction, operation, inspection, and maintenance of
    construction sites and construction projects (including housing construction)
•   Workers such as plumbers, electricians, exterminators, and other service providers who provide
    services that are necessary to maintaining the safety, sanitation, construction material sources, and
    essential operation of construction sites and construction projects (including those that support
    such projects to ensure the availability of needed facilities, transportation, energy and
    communications; and support to ensure the effective removal, storage, and disposal of solid waste
    and hazardous waste)
•   Commercial Retail Stores, that supply essential sectors, including convenience stores, pet supply
    stores, auto supplies and repair, hardware and home improvement, and home appliance retailers
•   Workers supporting the entertainment industries, studios, and other related establishments,
    provided they follow covid-19 public health guidance around social distancing.
•   Workers critical to operating Rental Car companies that facilitate continuity of operations for
    essential workforces, and other essential travel
•   Workers that provide or determine eligibility for food, shelter, in-home supportive services, child
    welfare, adult protective services and social services, and other necessities of life for economically
    disadvantaged or otherwise needy individuals (including family members)
•   Professional services, such as legal or accounting services, when necessary to assist in compliance
    with legally mandated activities and critical sector services
•   Faith based services that are provided through streaming or other technology
•   Laundromats and laundry services
•   Workers at animal care facilities that provide food, shelter, veterinary and/or routine care and other
    necessities of life for animals.




CRITICAL MANUFACTURING
Sector Profile

The Critical Manufacturing Sector identifies several industries to serve as the core of the sector: Primary
Metals Manufacturing, Machinery Manufacturing, Electrical Equipment, Appliance, and Component
Manufacturing, Transportation Equipment Manufacturing Products made by these manufacturing
industries are essential to many other critical infrastructure sectors.



Essential Workforce




                                                                                                         11
         Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 43 of 46
                                                                                              March 22, 2020


• Workers necessary for the manufacturing of materials and products needed for medical supply chains,
transportation, energy, communications, food and agriculture, chemical manufacturing, nuclear
facilities, the operation of dams, water and wastewater treatment, emergency services, and the defense
industrial base.




HAZARDOUS MATERIALS
Essential Workforce

•   Workers at nuclear facilities, workers managing medical waste, workers managing waste from
    pharmaceuticals and medical material production, and workers at laboratories processing test kits
•   Workers who support hazardous materials response and cleanup
•   Workers who maintain digital systems infrastructure supporting hazardous materials management
    operations




FINANCIAL SERVICES
Sector Profile

The Financial Services Sector includes thousands of depository institutions, providers of investment
products, insurance companies, other credit and financing organizations, and the providers of the
critical financial utilities and services that support these functions. Financial institutions vary widely in
size and presence, ranging from some of the world’s largest global companies with thousands of
employees and many billions of dollars in assets, to community banks and credit unions with a small
number of employees serving individual communities. Whether an individual savings account, financial
derivatives, credit extended to a large organization, or investments made to a foreign country, these
products allow customers to: Deposit funds and make payments to other parties; Provide credit and
liquidity to customers; Invest funds for both long and short periods; Transfer financial risks between
customers.



Essential Workforce

•   Workers who are needed to process and maintain systems for processing financial transactions and
    services (e.g., payment, clearing, and settlement; wholesale funding; insurance services; and capital
    markets activities)
•   Workers who are needed to provide consumer access to banking and lending services, including
    ATMs, and to move currency and payments (e.g., armored cash carriers)
•   Workers who support financial operations, such as those staffing data and security operations
    centers

                                                                                                            12
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 44 of 46
                                                                                         March 22, 2020




CHEMICAL
Sector Profile

The Chemical Sector—composed of a complex, global supply chain—converts various raw materials into
diverse products that are essential to modern life. Based on the end product produced, the sector can
be divided into five main segments, each of which has distinct characteristics, growth dynamics,
markets, new developments, and issues: Basic chemicals; Specialty chemicals; Agricultural chemicals;
Pharmaceuticals; Consumer products



Essential Workforce

•   Workers supporting the chemical and industrial gas supply chains, including workers at chemical
    manufacturing plants, workers in laboratories, workers at distribution facilities, workers who
    transport basic raw chemical materials to the producers of industrial and consumer goods, including
    hand sanitizers, food and food additives, pharmaceuticals, textiles, and paper products.
•   Workers supporting the safe transportation of chemicals, including those supporting tank truck
    cleaning facilities and workers who manufacture packaging items
•   Workers supporting the production of protective cleaning and medical solutions, personal
    protective equipment, and packaging that prevents the contamination of food, water, medicine,
    among others essential products
•   Workers supporting the operation and maintenance of facilities (particularly those with high risk
    chemicals and/ or sites that cannot be shut down) whose work cannot be done remotely and
    requires the presence of highly trained personnel to ensure safe operations, including plant contract
    workers who provide inspections
•   Workers who support the production and transportation of chlorine and alkali manufacturing,
    single-use plastics, and packaging that prevents the contamination or supports the continued
    manufacture of food, water, medicine, and other essential products, including glass container
    manufacturing




DEFENSE INDUSTRIAL BASE
Sector Profile

The Defense Industrial Base Sector is the worldwide industrial complex that enables research and
development, as well as design, production, delivery, and maintenance of military weapons systems,
subsystems, and components or parts, to meet U.S. military requirements. The Defense Industrial Base
partnership consists of Department of Defense components, Defense Industrial Base companies and
their subcontractors who perform under contract to the Department of Defense, companies providing

                                                                                                      13
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 45 of 46
                                                                                         March 22, 2020


incidental materials and services to the Department of Defense, and government-owned/contractor-
operated and government-owned/government-operated facilities. Defense Industrial Base companies
include domestic and foreign entities, with production assets located in many countries. The sector
provides products and services that are essential to mobilize, deploy, and sustain military operations.



Essential Workforce

•   Workers who support the essential services required to meet national security commitments to the
    federal government and U.S. Military. These individuals, include but are not limited to, aerospace;
    mechanical and software engineers, manufacturing/production workers; IT support; security staff;
    security personnel; intelligence support, aircraft and weapon system mechanics and maintainers
•   Personnel working for companies, and their subcontractors, who perform under contract to the
    Department of Defense providing materials and services to the Department of Defense, and
    government-owned/contractor-operated and government-owned/government-operated facilities




                                                                                                          14
        Case 3:20-cv-04479-RS Document 13-1 Filed 07/10/20 Page 46 of 46




                              CERTIFICATE OF SERVICE
Case Name:     Blankenship, Donald, et al. v.             No.    3:20-cv-04479
               Gavin Newsom, et al.

I hereby certify that on July 10, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DECLARATION OF LARA HADDAD IN SUPPORT OF STATE DEFENDANTS’
OPPOSITION TO PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING
ORDER AND/OR PRELIMINARY INJUNCTION
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 10, 2020, at Los Angeles, California.


              Lara Haddad                                         s/ Lara Haddad
               Declarant                                              Signature
